    Case 20-42492       Doc 334       Filed 06/26/21 Entered 06/26/21 21:29:28                   Desc Main
                                      Document      Page 1 of 22


Marcus A. Helt (Texas Bar No. 24052187)
Jack Haake (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel: 214.210.2821
Fax: 972.528.5765
mhelt@mwe.com
jhaake@mwe.com

PROPOSED COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

In re:                                                §
                                                      §       Chapter 11
SPHERATURE INVESTMENTS LLC, et                        §
al.                                                   §       Case No.: 20-42492
                                                      §
                 Debtors. 1                           §
                                                      §       Jointly Administered


      DEBTOR’S OBJECTION TO THE MOTION OF MELODY YIRU FOR LIMITED
     RELIEF FROM THE AUTOMATIC STAY PURSUANT TO 11 USC § 362(d) TO FILE
     HER MOTION FOR CLASS CERTIFICATION IN THE DISTRICT COURT AND TO
    CONFIRM NO AUTOMATIC STAY APPLIES TO THE NON-DEBTOR PARTIES, OR
    IN THE ALTERNATIVE, FOR AN ORDER APPLYING FED. R. BANKR. PROC. 7023,
      PURSUANT TO FED. R. BANKR. PROC. 9014(c) TO PERMIT THE FILING OF A
     MOTION FOR CLASS CERTIFICATION IN THIS COURT AND RELATED RELIEF

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Spherature Investments LLC (“Spherature”), together with the related parties identified

herein, as debtors and debtors-in-possession (collectively, the “Debtors”), files this objection (the

“Objection”) to the Motion of Melody Yiru for Limited Relief from the Automatic Stay Pursuant

to 11 USC § 362(d) to File Her Motion for Class Certification in the District Court and to Confirm



1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.

                                                          1
    Case 20-42492        Doc 334       Filed 06/26/21 Entered 06/26/21 21:29:28                      Desc Main
                                       Document      Page 2 of 22



No Automatic Stay Applies to the Non-Debtor Parties, or in the Alterative, for an Order Applying

Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr. Proc. 9014(c) to Permit the Filing of a

Motion for Class Certification in this Court and Related Relief [Docket No. 189] (the “Motion”)

of Melody Yiru (“Yiru”). In support of this Objection, the Debtors respectfully represent as

follows:

                                     PRELIMINARY STATEMENT

        1.       At its essence, through the Motion, Yiru seeks to add an additional layer of

administration and expense to the reorganization by certifying a class action of virtually all of the

Debtors’ sales representatives.

        2.       This Court is tasked with exercising its discretion to determine whether a class

action device is more efficient and desirable than the bankruptcy claims process. The class action

device is not efficient or desirable in these bankruptcy cases where (i) the putative class is finite,

known to the Debtors, and easily served with notice of their rights; (indeed the Debtors have filed

a motion seeking to serve these potential claimants); 2 (ii) all of the disputes are already

concentrated in the bankruptcy forum; and (iii) the proof of claim process provides an efficient

avenue for the submission and resolution of such claims without an added layer of expense.

        3.       Additionally, the putative classes do not satisfy Rule 23 of the Federal Rules of

Civil Procedure (“Rule 23”). Specifically, the Representative Putative Class Claims do not satisfy

Rule 23 because the Plaintiff’s claims are neither typical of the putative classes nor is she an

adequate class representative, and because numerous issues of fact would predominate over any




2
  A true and correct copy of the proposed notice to those potential claimants, which was filed as Exhibit “B” to
Debtor’s Motion for Order (I) Authorizing the Debtors to Keep Certain Information in Schedules of Assets and
Liabilities Confidential; (II) Approving Form and Manner of Notice to Certain Potential Claimants; and (III)
Establishing Supplemental Deadline to File Proofs of Claim for Certain Potential Claimants [Dkt. No. 196] is attached
hereto as Exhibit “A.”

                                                         2
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28            Desc Main
                                   Document      Page 3 of 22



common questions. Even if the putative class did satisfy Rule 23, the benefits that generally

support class certification in civil litigation are not realizable in these chapter 11 cases. If Yiru

were allowed to pursue class certification, the Debtors’ reorganization would be interrupted and

its resources and attention would be diverted from maximizing recoveries for the Debtors’

creditors to litigating class certification to avoid a large and amorphous claim that potentially

would dilute creditor recovery and whose benefits would largely be realized by the professionals

involved in the litigation.

        4.      Moreover, lifting the stay would not provide any efficiencies where the underlying

litigation has been litigated in three courts, had two judges, been in arbitration, and discovery had

not even begun prior to the initiation of these cases. For all of these reasons, the Court should

deny the relief requested in the Motion.

                                           BACKGROUND

        5.      Yiru was only enrolled as a Sales Rep from September 2015 through April 2017.

        6.      On June 1, 2017, Yiru filed a complaint in the United States District Court for the

District of California, initiating Melody Yiru v. Worldventures Holdings, LLC, et al. Case No. 17-

04357. On June 12, 2017, a notice of removal was filed in the United States District Court for the

Northern District of Texas (the “District Court”) initiating Melody Yiru v. Worldventures

Holdings, LLC, et al. Case No. 17-02155 (together with Case No. 17-04357, the “Class Action

Litigation”), and on August 14, 2017, the matter was transferred to the Northern District of Texas

pursuant to a joint stipulation.

        7.      Yiru’s complaint was styled as a purported class action and asserted claims arising

under: (i) California’s endless chain scheme statute (Cal. Penal Code § 327 and Cal. Civ. Code §

1689.2); (ii) unfair and deceptive practices (Cal. Bus. & Prof. Code § 17200, et seq.); (iii) false



                                                 3
    Case 20-42492        Doc 334       Filed 06/26/21 Entered 06/26/21 21:29:28                    Desc Main
                                       Document      Page 4 of 22



advertising (Cal. Bus. & Prof. Code § 17500, et seq.) and (iv-vi) Racketeer Influenced and Corrupt

Organizations Act (“RICO”) (18 U.S.C. § 1962 (a), (c), (d)).

        8.       In the four years since the Class Action Litigation was initiated, the parties have

litigated in three courts and participated in arbitration outside of the District Court. Yiru also filed

a first amended complaint on November 19, 2019, and a renewed first amended complaint on

November 9, 2020.

        9.       The renewed amended complaint seeks to certify a nationwide class defined as

“[a]ll persons who were WorldVentures representatives who enrolled with an address in the United

States from May 1, 2013 until the present.” See Case No. 17-02155, Docket No. 180 at 72. The

renewed amended complaint also seeks to represent a sub-class in California defined as “[a]ll

persons who were WorldVentures representatives who enrolled with a California address from

May 1, 2013 until the present.” Id. At 73. These proposed classes are focused on the Debtors

approximately 60,000 independent sale representatives (the “Sales Reps”) who are in a contractual

relationship with the Debtors and whose commissions are calculated based on a published

commissions plan and terms of their subcontract agreement as outlined in their Independent Sales

Representatives Contracts. 3

        10.      On December 1, 2020, three weeks before the initiation of these Cases (as defined

below), the District Court entered an amended scheduling order that set June 1, 2021, as the

deadline for completion of class discovery and the filing of a motion for class certification. The

scheduling order specifically provides that the parties may not alter the deadline by agreement.




3
   The Motion, however, references only a single purported class, defined as “all persons who joined WorldVentures,
with certain exceptions.” Motion at 3 n.2; see also, e.g., Motion at 12-13 (“allowing one class proof of claim will
streamline the claims process”)

                                                        4
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28           Desc Main
                                   Document      Page 5 of 22



Yiru noted in a pleading in the District Court that the parties had not engaged in discovery as of

December 14, 2020. See Case No. 17-02155, Docket No. 200 at pg. 21.

        11.     On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions for relief under chapter 11 of the Bankruptcy Code, initiating the above

captioned cases (collectively, the “Cases” or the “Chapter 11 Cases”) and creating the bankruptcy

estates for each Debtor (individually, an “Estate” and, collectively, the “Estates”), in the United

States Bankruptcy Court for the Eastern District of Texas (the “Court”).

        12.     A full description of the Debtors’ business operations and reasons for commencing

the Cases are set forth in the declaration submitted by the Debtors’ Chief Restructuring Offer, Erik

Toth (the “First Day Declaration”). The contents of the First Day Declaration are incorporated

by reference, as if set forth herein verbatim, pursuant to Federal Rule of Civil Procedure 10(c).

        13.     On January 22, 2021, the United States Trustee appointed the Official Committee

of Unsecured Creditors (the “Committee”) [Docket Nos. 93 and 116]. Yiru was initially a member

of the Committee, but later withdrew.

        14.     On March 19, 2021, Yiru filed the Motion seeking to lift the stay to return to the

District Court to seek certification of a class.

        15.     On March 23, 2021, the Debtors filed a motion proposing procedures to serve notice

of the Cases and provide an extended claims deadline to all Worldventure representatives [Docket

No. 196].

                                            ARGUMENT

I.      Denying Class Certification in These Cases Would Be an Appropriate Exercise of
        This Court’s Discretion.

        16.     At its heart, Yiru’s Motion asks this Court to allow her to apply the class

certification process to these Cases, either by lifting the stay to allow Yiru to pursue class


                                                   5
    Case 20-42492        Doc 334       Filed 06/26/21 Entered 06/26/21 21:29:28                     Desc Main
                                       Document      Page 6 of 22



certification in the District Court or to have this Court consider class certification under

Bankruptcy Rule 7023, which applies Federal Rule of Civil Procedure 23. The Court should deny

this request in both its forms because class certification would add a layer of cost, delay, and

complexity to these Cases without providing benefits to potential creditors beyond those provided

through the bankruptcy process.

        17.      Because Bankruptcy Rule 9014, which governs contested matters, does not provide

that Rule 7023 automatically applies to contested matters, but only that “[t]he court may at any

stage in a particular matter direct that one or more of the other rules in Part VII shall apply,” the

decision to extend Rule 23 to a bankruptcy contested matter is committed to the Court’s

discretion. 4 In re TWL Corp., 712 F.3d 886, 892 (5th Cir. 2013); see also In re Musicland Holding

Corp., 362 B.R. 644, 650 (Bankr. S.D.N.Y. 2007); In re Bally Total Fitness of Greater New York,

Inc., 402 B.R. 616, 619 (Bankr. S.D.N.Y. 2009). And given such discretion, “Rule 23’s operation

in contested matters involves a two-step process.” In re TWL Corp., 712 F.3d at 892. “First, the

court must exercise its discretion under Rule 9014 as to whether to apply Rule 23 to the contested

proceeding. Second, if the court decides to apply Rule 23, it then must determine whether the

Rule’s requirements for class certification have been satisfied.” Id. at 892-93.

        18.      Bankruptcy courts seldom resolve this two-step process in favor of granting class

certification. As the court in In re Ephedra Products Liability Litigation, 329 B.R. 1, 5 (S.D.N.Y.

2005) noted, “bankruptcy significantly changes the balance of factors to be considered in

determining whether to allow a class action and … class certification may be ‘less desirable in

bankruptcy than in ordinary litigation.’” That is because:


4
 Regardless of whether Rule 23 requirements are met, this Court has discretion to not extend Rule 23 in a bankruptcy
case according to the considerations discussed herein. Accordingly, Yirus’ citation to Shady Grove Orthopedic
Associates P.A. v. Allstate Insurance Co., 559 U.S. 393, 398 (2010), is inapposite and distinguishable as it was not
decided in the context of a bankruptcy.

                                                         6
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 7 of 22



       Bankruptcy provides the same procedural advantages as a class action. In fact, it
       provides more advantages. Creditors, even corporate creditors, don’t have to hire
       a lawyer, and can participate in the distribution for the price of a stamp. They need
       only fill out and return the proof of claim sent with the Bar Date Notice.
       Furthermore, claims are “deemed allowed” under § 502(a) in the absence of an
       objection, in which case discovery and fact-finding are avoided altogether. Finally,
       where the debtor is liquidating and its managers have moved on to other jobs, the
       class action does not serve a deterrent effect.

In re Musicland Holding Corp. 362 B.R. at 650 n.8 (internal citations omitted); see also In re Bally

Total Fitness, 402 B.R. at 619 (“it bears emphasizing that where, as here, a bankruptcy proceeding

‘consolidates all claims in one forum and allows claimants to file proofs of claim without counsel

at virtually no cost’ many of the perceived advantages of class treatment drop away”) (internal

citations omitted).

       19.      Particularly where the class certification has not taken place prior to the bankruptcy

and the class members are known and can receive notice through the bankruptcy process,

bankruptcy courts have declined to grant class certification. See, e.g., In re Ephedra Prods. Liab.

Litig., 329 B.R. at 5 (finding that potential interference with timely distribution of the estate

provided sufficient grounds to expunge the class claims); In re Sacred Heart Hosp. of Norristown,

177 B.R. 16, 22 (Bankr. E.D. Pa.1995) (cautioning that class claims should be used sparingly in

bankruptcy).

       20.     The exercise of the Court’s discretion is informed by special considerations

applicable in bankruptcy cases. These considerations include: (i) prejudice to the debtor or its

other creditors, (ii) prejudice to putative class members, (iii) efficient estate administration, (iv)

the conduct in the bankruptcy case of the putative class representatives, and (v) the status of

proceedings in other courts. In re Craft, 321 B.R. 189, 199 (Bankr. N.D. Tex. 2005); see also In

re Motors Liquidation Co., 447 B.R. 150, 166 (Bankr. S.D.N.Y. 2011) (listing factors); Ephedra

Prods. Liab. Litig., 329 B.R. at 5 (noting that a pervasive consideration is avoiding undue delay in


                                                  7
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28            Desc Main
                                   Document      Page 8 of 22



the administration of the case); In re Nw. Airlines Corp., No. 05–17930, 2007 WL 2815917, at *3

(Bankr. S.D.N.Y. Sept. 26, 2007) (denying class certification because of effect on other creditors).

        21.     Here, (i) allowing Yiru to pursue class certification will prejudice the Debtors and

other creditors, (ii) there is little, if any, prejudice to putative class members where they will

receive notice of the bar date and be given a fulsome opportunity to assert any claims that they

may have, and (iii) class certification will adversely affect the administration of these Cases, (iv)

Yiru has sought to exert an outsized influence on these Cases, and (v) the proceedings in the

District Court are still in their early stages, despite the passage of four years.

Allowing Yiru to Pursue Class Certification Will Prejudice the Debtors and Their Creditors

        22.     The Debtors have focused on maintaining value for the Debtors’ Estates and all of

their stakeholders through the efficient use of the bankruptcy process. Allowing class certification

litigation to proceed would divert the attention of the Debtors’ management and would also divert

the Debtors’ resources.

        23.     Yiru alleges that the Debtors’ entire company is illegal and should not be allowed

to operate. See Docket No. 189, ¶23. If successful, Yiru would foreclose a restructuring or

reorganization and would eviscerate the recovery of any of the Debtors’ creditors.

        24.     Thus, the Debtors would be required to turn their complete attention and resources

to litigating the class action issue instead of focusing on the sale process that the Debtors have

initiated to preserve value. Accordingly, the Debtors and their creditors are harmed by allowing

Yiru to pursue class certification. See In re Bally Total Fitness, 411 BR. at 146 (denying class

certification where certifying a class would cause “the Debtors to focus their energies on litigation

. . . rather than emergence from Chapter 11”).




                                                   8
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                   Document      Page 9 of 22



The Purported Class Is Not Prejudiced if a Class Is Not Certified

       25.     The purported class of Sales Reps will not be prejudiced if a class is not certified.

The Debtors have proposed to provide notice to the entire universe of the purported class with

sufficient time to assert any claims that they may have against the Debtors or their Estates.

Accordingly, there is no prejudice to the purported class if a class is not certified. See In re Motors

Liquidation, 447 B.R. at 165 (holding that class certification was not appropriate where class claim

allowance, or even estimation, could not be achieved without materially delaying distributions to

other creditors and materially increasing administrative costs substantially); In re Vanguard

Natural Res., LLC, No. 17-30560, 2017 WL 5573967, at *5 (Bankr. S.D. Tex. Nov. 20, 2017)

(finding that fact that debtor provided notice to every putative class member of the effective date

of the Debtor’s plan and of the applicable bar date weighed against the court exercising its

discretion under Bankruptcy Rule 9014 to certify a class).

Class Certification Delays Administration

       26.     A court sitting in bankruptcy may decline to apply Rule 23 if doing so would “gum

up the works” by forcing the reorganization to be put on hold for a determination of class

certification and its size, which may have an outsized impact on a debtor’s reorganization. See

Woodward, 205 B.R. at 376. (“On the other hand, a bankruptcy case can proceed no faster than its

slowest matter, and a class action may “gum up the works” because until complete, the bankruptcy

court cannot determine the entitlement of the other creditors”).

       27.     Courts have acknowledged that “class litigation is inherently more time-consuming

than the expedited bankruptcy procedure for resolving contested matters” and, therefore, “class

litigation would have to be commenced at the earliest possible time to have a chance of being




                                                  9
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 10 of 22



completed in the same time frame as the other matters that must be resolved before distributing

the estate.” In re Ephedra Prod. Liab. Litig., 329 B.R. 1, 5 (S.D.N.Y. 2005).

       28.     The relief that Yiru seeks will “gum up the works” for these Cases. The four years

of litigation and amended scheduling order entered shortly before the initiation of these Cases belie

any assertions of a quick resolution and minimal costs to the estate for a class certification

determination. The Debtors disagree that the District Court is familiar with the applicable facts

and law and could resolve the class certification issues more efficiently than this Court. The Class

Certification Litigation has been litigated in three different courts and before an arbitrator and has

been reassigned to a different judge. See Motion ¶6. Additionally, the District Court required

mediation as part of the scheduling order. Accordingly, the District Court does not have any

particular knowledge of the facts or law that would create efficiencies.

       29.     If class certification were to proceed, either the District Court or this Court to

oversee (a) discovery regarding class certification, (b) litigation over class certification, (c)

discovery relating to class membership, (d) a trial on the claims in the class action, and (e) the

process of notifying class members. The Debtors would be required to participate in each phase

of this time-consuming and expensive process or risk negative determinations that would have a

res judicata effect on the Debtors and their Estates.

       30.     The Debtors disagree that estate assets would not be impacted by the class

certification process. Even if counsel for the Class Action Litigation is paid by insurance, which

the Debtors do not concede, the litigation process would require the Debtors to have their already

thinly stretched employees focus on the needs of the litigation and discovery process. Counsel to

Yiru has already suggested that a deposition of the Debtors’ chief restructuring officer may be

necessary and she would likely also seek to depose other key employees that would disrupt the



                                                 10
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28             Desc Main
                                  Document      Page 11 of 22



Debtors’ reorganization efforts. Moreover, Yiru’s suggestion that there would be little burden

because she expects only a motion, opposition, and reply is poorly founded given the history of

the Class Action Litigation to this point.

       31.      Additionally, given the uncertainty in the class size and the imprecise manner in

determining a class, the litigation may result in an outsized claim that makes any proposed plan

unworkable. Accordingly, the entire case would be put on hold to await the outcome of this

process. The Debtors respectfully submit that this “gums up the works” of the Debtors bankruptcy

process and prejudices the Debtors and their creditors, which weighs in favor of denial of the

Motion.

There Are No Benefits to Certifying a Class

       32.      The benefits of a class in civil litigation are to confer the benefits of increased

efficiency, compensation to injured parties, and deterrence of future wrongdoing. However,

Courts have recognized that:

                A bankruptcy proceeding offers the same procedural advantages as the class
                action because it concentrates all the disputes in one forum. Further, while
                the class action ordinarily provides compensation that cannot otherwise be
                achieved by aggregating small claims, the bankruptcy creditor can, with a
                minimum of effort, file a proof of claim and participate in distributions. In
                addition, there may be little economic justification to object to a modest
                claim, even where grounds exist. Hence, a creditor holding such a claim
                may not have to do anything more to prove his case or vindicate his rights.
                See Federal Bankruptcy Rule 3001(f) (proof of claim, properly executed
                and filed, is prima facie evidence of validity and amount of claim).

In re Woodward & Lothrop Holdings, Inc., 205 B.R. 365, 376 (Bankr. S.D.N.Y. 1997) (internal

citations and quotation marks omitted). Additionally, Courts have been wary of the class device

as a “lawyer’s vehicle” where the primary benefit is not realized by potential claim holders. See

id at 376-77.




                                                 11
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 12 of 22



       33.     Here, the purported class is finite, known to the Debtors, and easily served with

notice so that they can assert any claim that they believe they may have. Additionally, the Debtors

believe that their Sales Reps are invested in the future of the company and that the majority would

disagree with Yiru’s allegations. Yiru’s purported class is any Sales Rep, including successful and

happy Sales Reps. For this reason, the Debtors respectfully submit that the bankruptcy process is

better situated to address Sales Reps claims by providing an inexpensive method for Sales Reps to

participate in distributions for only those Sales Reps that have claims. Proceeding with the

bankruptcy process also does not prejudice a class claim once all Sales Reps claims have been

filed, since the Court, the Debtors, and Yiru will then have the ability to weigh whether there is

any additional benefit to be had through a class claim.

II.    Even If This Court Were Inclined to Exercise Its Discretion to Apply Rule 7023, Class
       Certification Would Not Be Warranted.

       34.     The party requesting class certification bears the strict burden of proving that it has

satisfied the requirements of Rule 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).

Because “[t]he class action is ‘an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only,’ . . . [a] party seeking class certification must

affirmatively demonstrate his compliance with the Rule—that is, he must be prepared to prove that

there are in fact sufficiently numerous parties, common questions of law or fact, etc.” Id. at 348-

50. The court must do more than accept a putative class representative’s allegations. Id. at 350-

51. Rather, the court must engage in a “rigorous analysis” and only certify a class if such rigorous

analysis shows that the prerequisites of Rule 23 have been satisfied. Id. at 161.

       35.     Here, the class certification process should not move forward at this time because

Yiru cannot satisfy the requirements of Rule 23.




                                                 12
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 13 of 22



       36.     As a preliminary matter, Yiru’s class allegations fail because she cannot satisfy the

elements of Rule 23(a), because she has not pled which section of Rule 23(b) she seeks to invoke,

because she is neither an adequate class representative nor is her counsel adequate class counsel,

and because the class she seeks to represent is not ascertainable. Additionally, Yiru’s claims under

California state law must be dismissed pursuant to Rule 12(b)(6) because Texas law governs this

dispute pursuant to the choice-of-law provision to which Yiru agreed. Further, Yiru failed to allege

facts necessary to establish RICO claims against the Debtors.

       37.     Rule 23(a) provides that: One or more members of a class may sue or be sued as

representative parties on behalf of all members only if:

       (1) the class is so numerous that joinder of all members is impracticable;

       (2) there are questions of law or fact common to the class;

       (3) the claims or defenses of the representative parties are typical of the claims or defenses

       of the class; and

       (4) the representative parties will fairly and adequately protect the interests of the class.

       38.     First, it is unclear whether the class is so numerous that joinder of all members is

impracticable, even assuming that Yiru’s overly broad purported classes are accepted. The

Debtors have the ability to serve all purported class members and there is a single forum for all

claims. Furthermore, cases in bankruptcy routinely deal with thousands of claims, including those

of low dollar amounts. Accordingly, the Debtors respectfully submit that Yiru fails to fulfill this

element of Rule 23.

       39.     Second, Each of Yiru’s proposed “class questions,” contain legal conclusions and

subjective terms that render them inappropriate for resolution on a class basis. See Melody Yiru v.

Worldventures Holdings, LLC, et al. Case No. 17-02155 at 180 ¶ 79. For example, Yiru proposes



                                                 13
 Case 20-42492       Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28            Desc Main
                                 Document      Page 14 of 22



the following “common” class question: “Whether WorldVentures’ Statements of compensation

during the Class Period were deceptive and misleading.” Id. at ¶ 79(g). This question is flawed

because it requires the Court to conduct individualized inquiries rather than answer the question

“commonly” as to all proposed class members. Importantly, Yiru does not identify which

statements she’s referring, to whom the statements were made or who relied on or heard them, or

describe how these purported statements are allegedly common to all class members.

       40.     The foregoing proposed class question is illustrative of the larger problem with

Yiru’s class questions—namely, that they cannot be resolved on a class basis because the Court

must conduct too many individualized analyses related to each proposed class member, in order to

determine whether or not they are in the same position as Yiru. The need for such inquiries

forecloses Yiru’s contention that her claims should be resolved on a class-wide basis.

       41.     In the Motion, Yiru argues that her purported class encompasses almost every Sales

Rep with the only common element being that they were a Sales Rep. However, this, standing

alone, cannot serve as a common element since the claims that Yiru raises in the Class Action

Litigation are not based on being a Sales Rep, but rather on a myriad of other claims. Principal

among the allegations in the Class Action Litigation are that certain advertised representations

were made to Yiru regarding her ability to make profits that she did not realize. See id. ¶4. Thus,

as in Woodward, the gravamen of Yiru’s claim is misrepresentation and fraud, which require

reliance to be proven. See Woodward, 205 B.R. at 371.

       42.     Class actions based on fraud and negligent misrepresentation do not lend

themselves to class action treatment because, built into each is the conclusory assumption that

everyone who joined did so in reliance on the false representations. Id. at 372; McManus v.

Fleetwood Enters., 320 F.3d 545, 550 (5th Cir. 2003) (“Claims for money damages in which



                                                14
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                   Document      Page 15 of 22



individual reliance is an element are poor candidates for class treatment, at best.”) (internal

citations and quotations omitted); In re Worldcom, Inc., 343 B.R. 412, 422 (Bankr. S.D.N.Y. 2006)

(denying class certification where the Court would be required to examine every individual class

member’s state of mind to establish class membership).

        43.     For example, Yiru’s allegations assume that each Sales Rep joined the company

based on advertised sales income. However, a Sales Rep may have joined the company for access

to travel discounts or a community of like-minded people. These facts are not common to the class

and would require an individualized review of each Sales Rep. Accordingly, Yiru fails to fulfill

this element of Rule 23.

        44.     Third, because of the individualized analysis required by Yiru’s purported class,

there are potentially different claims and defenses across the class. For example, Yiru’s purported

class stretches from May 2013 to the present. The Debtors have revised the terms of their

agreements and advertising over time such that a Sales Rep claimant from 2013 would have a

different claim and the Debtors would have a different defense from a Sales Rep in 2019. Thus,

Yiru fails to fulfill this element of Rule 23.

        45.     Finally, Yiru has not shown that she is an appropriate representative party. In order

to determine whether Yiru is an adequate class representative, the Court must inquire as to “(1)

the zeal and competence of the representative’s counsel and … (2) the willingness and ability of

the representative to take an active role in and control the litigation to protect the interests of the

absentees.” Berger v. Compaq Comp. Corp., 257 F.3d 475, 479 (5th Cir. 2001). “[T]he adequacy

inquiry also serves to uncover conflicts of interest between the named plaintiffs and the class they

seek to represent.” Id. at 479-80 (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 625

(1997)). “A class representative must be part of the class and possess the same interest and suffer



                                                  15
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28             Desc Main
                                  Document      Page 16 of 22



the same injury as the class members.” E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431 U.S.

395, 403 (1977) (citations omitted).

       46.     Yiru cannot adequately represent the class she has proposed. Indeed, Plaintiff’s sole

allegation concerning her adequacy as a class representative is contained in Paragraph 85 of the

Renewed First Amended Complaint, which contains no factual allegations and merely parrots the

language of Rule 23. See Melody Yiru v. Worldventures Holdings, LLC, et al. Case No. 17-02155

at 180 ¶85. As outlined above, Representatives are subject to different terms and conditions in

their governing agreements depending on when they enrolled. Yiru was only enrolled as a Sales

Rep from September 2015 through April 2017, and thus, she cannot represent adequately any Sales

Rep whose relationship to the Debtors was governed by an agreement in place prior to September

2015 or after April 2017. Therefore, Yiru fails to fulfill this element of Rule 23.

III.   The Motion to Lift Stay Should Be Denied.

       47.     Yiru bears the burden to show “cause” in the first instance. See In re Bogdanovich,

292 F.3d 104, 110 (2d Cir. 2002) (noting that the burden is on the moving party to make an initial

showing of cause to lift the stay and, absent such a showing, that relief should be denied).

       48.     The automatic stay is one of the most fundamental protections granted the debtor

under the Bankruptcy Code. Midatlantic Nat’l Bank v. New Jersey Dept. of Envtl. Protection, 474

U.S. 494, 503, 106 S.Ct. 755, 760, 88 L.Ed.2d 859 (1986) reh’g denied 475 U.S. 1090, 106 S.Ct.

1482, 89 L.Ed.2d 736. Its purpose is three-fold: “to prevent certain creditors from gaining a

preference for their claims against the debtor; to forestall the depletion of the debtor’s assets due

to legal costs in defending proceedings against it; and, in general, to avoid interference with the

orderly liquidation or rehabilitation of the debtor.” Borman v. Raymark Ind., Inc., 946 F.2d 1031,

1036 (3d Cir.1991) (quoting St. Croix Condominium Owners v. St. Croix Hotel, 682 F.2d 446, 448

(3d Cir.1982)).

                                                 16
 Case 20-42492         Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28               Desc Main
                                    Document      Page 17 of 22



        49.     “While the Bankruptcy Code does not define ‘cause,’ not every possible detriment

to the creditor or estate independently justifies lifting the stay. Recognized causes generally take

into account relevance, significant prejudice, or improper activity within the bankruptcy

proceeding.” In re Omni Lion's Run, L.P., 578 B.R. 394, 399 (Bankr. W.D. Tex. 2017).

        50.     In determining whether to lift the automatic stay to allow litigation against a debtor

to proceed in another forum, bankruptcy courts have considered the following factors: 1) whether

the relief will result in a partial or complete resolution of the issues; 2) lack of any connection with

or interference with the bankruptcy case; 3) whether the other proceeding involves Debtor as a

fiduciary; 4) whether a specialized tribunal has been established to hear the particular cause of

action; 5) whether the debtor’s insurer has assumed full responsibility; 6) whether the action

primarily involves third parties; 7) whether litigation in the other forum would prejudice the

interests of other creditors; 8) whether the judgment claim arising from the other action is subject

to equitable subordination; 9) whether movant’s success would result in a judicial lien avoidable

by the debtor; 10) interests of judicial economy and the expeditious and economical resolution of

litigation; 11) whether the proceedings have progressed to the point that parties are ready for trial;

and 12) impact of the stay on the parties and the balance of harm. In re Xenon Anesthesia of Texas,

PLLC, 510 B.R. 106, 112 (Bankr. S.D. Tex. 2014).

        51.     Not all factors may be relevant to each case. Further, the decision to lift the stay

may be upheld on judicial economy grounds alone. See In re United States Brass Corp., 176 B.R.

11, 13 (Bankr. E.D. Tex. 1994), citing In re Kemble, 776 F.2d 802, 907 (9th Cir.1985). Here, the

relevant factors weigh against lifting the stay.

        52.     First, the relief that Yiru seeks will not result in complete resolution of the issues.

Class certification is only the first step in a lengthy process. Even if a class is certified, the Debtors



                                                   17
 Case 20-42492        Doc 334     Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 18 of 22



believe it would not be defined as broadly as Yiru seeks certified and would require some factual

determination as to who fit into the class.         The Court would be tasked with overseeing

disagreements regarding which Sales Reps were in the defined class based on the varied and wide

assortment of facts for each Sales Rep. Accordingly, it is more efficient and there will be judicial

economy for the Court to use its discretion to deny the Motion and class certification to allow the

claims process to proceed.

         53.   Second, the Debtors are in a bankruptcy process and all claims should be channeled

through that process. Accordingly, the purported class action and claim are connected with the

bankruptcy and, for all the reasons discussed above, would interfere with the administration of

these Cases and prejudice the Debtors’ creditors.

         54.   Third, the claims do not involve the Debtors as a fiduciary.

         55.   Fourth, the District Court is not a specialized tribunal and this Court is better suited

to determine this issue in the context of a bankruptcy proceeding.

         56.   Fifth, Yiru acknowledges that the purported claim would exceed insurance

coverage, which would impact the Debtors’ reorganization and delay administration of these

Cases.

         57.   Sixth, the parties involved in the Class Action Litigation are current or former

directors or officers who the Debtors are required contractually to indemnify. Accordingly,

litigation against any party would be an action against the Debtors. Additionally, Yiru’s position

is that the Debtors entire business is illegal. Accordingly, the class certification process directly

impacts the Debtors and the bankruptcy process.

         58.   Seventh, for all the reasons set forth above, the Debtors’ creditors will be prejudiced

by lifting the stay. Neither Yiru nor the Debtors know if an economy of scale would be achieved



                                                 18
 Case 20-42492         Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28             Desc Main
                                    Document      Page 19 of 22



because Yiru is the only known party seeking to assert the purported claim at this point. After the

Sales Reps have been served with notice and been provided an opportunity to assert a claim the

Court will be in a better position to determine whether there will be any economy of scale.

        59.     The eighth and ninth factors do not weigh in favor or against lifting the stay.

        60.     Tenth, for the reasons discussed above, allowing the class certification process will

decrease judicial economy by requiring the District Court to preside over one part of the class

certification process while this Court presides over the claims process that ultimately will be

implicated with or without the class being certified. The Court will be better able to determine

whether there is any judicial economy under a class structure after all claims have been filed and

the universe of claimants is known. Likewise, the most expeditious and economical way to provide

distributions to Sales Reps with claims is through the bankruptcy claims process.

        61.     Eleventh, the Class Action Litigation, despite four years of proceedings, are still in

their initial stages and is not at a point where it is ready for trial.

        62.     Twelfth, the impact of the stay on the purported class is minimal and they will suffer

no harm since they will have access to the bankruptcy claims process.

        63.     Accordingly, the Debtors respectfully submit that the factors weigh against lifting

the stay. To the extent that a class determination needs to be made, this Court is in the best position

to weigh the benefits of a class claim in the context of a bankruptcy.

IV.     The Automatic Stay Should Apply to Non-Debtors Where There is Indemnity and
        Res Judicata Issues.

        64.     In general, only a debtor is included within the protective umbrella afforded by the

automatic stay that arises pursuant to § 362(a)(1) and third-party defendants or co-defendants are

typically not provided such protection if there are independent grounds for a claim against them.




                                                    19
 Case 20-42492       Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                  Document      Page 20 of 22



       65.     Nevertheless, courts may extend the automatic stay to non-debtor third-parties if

“unusual circumstances” are present. McCartney v. Integra Nat'l Bank N., 106 F.3d 506, 509–10

(3d Cir.1997). The Court of Appeals for the Fourth Circuit, in the seminal case on the issue,

explained:

               This “unusual situation,” it would seem, arises when there is such identity
               between the debtor and the third-party defendant that the debtor may be said
               to be the real party defendant and that a judgment against the third-party
               defendant will in effect be a judgment or finding against the debtor.

A.H. Robins Co., Inc. v. Piccinin, 788 F.2d 994, 999 (4th Cir. 1986).

       66.     The standard for the grant of a stay is generally whether the litigation could interfere

with the reorganization of the debtor. First Cent. Fin., 238 B.R. at 19. See also Gerard v. W.R.

Grace & Co. (In re W.R. Grace & Co.), 115 Fed. Appx. 565, 570 (3d Cir. 2004); see also Gray v.

Hirsch, 230 B.R. 239, 243 (S.D.N.Y. 1999) (quoting CAE Indus. v. Aerospace Holdings Co., 116

B.R. 31, 34 (S.D.N.Y. 1990)) (“The threatened harm may be to needed debtor funds (e.g., when

non-debtors are entitled to indemnification) or personnel (e.g., when debtor needs the services of

non-debtors facing crushing litigation). The question is whether the action against the non-debtor

is sufficiently likely to have a ‘material effect upon ... reorganization effort[s],’ that debtor

protection requires an exception to the usual limited scope of the stay.”).

       67.     Where the threatened litigation of non-debtors would interfere with the bankruptcy

process, Courts have held that such litigation was stayed. See, e.g., Otero Mills, Inc. v. Security

Bank & Trust (In re Otero Mills, Inc.), 21 B.R. 777 (Bankr. D.N.M. 1982), aff’d, 25 B.R. 1018

(D.N.M. 1982) (enjoining indefinitely a creditor’s actions against the debtor’s president and

shareholder who guaranteed the debtor's obligation); In re Arrow Huss, Inc., 51 B.R. 853 (Bankr.

D. Utah 1985) (granting the debtor’s unopposed request for a 45-day stay preventing credit card

companies from pursuing several of the debtor’s officers and employees to collect debts incurred


                                                 20
 Case 20-42492        Doc 334      Filed 06/26/21 Entered 06/26/21 21:29:28              Desc Main
                                   Document      Page 21 of 22



by said officers and employees on behalf of the debtor and discussing prior cases on this issue);

A.H. Robins Co., Inc. v. Piccinin (In re A.H. Robins Co., Inc.), 788 F.2d 994 (4th Cir. 1986)

(affirming a district court order enjoining indefinitely product liability litigation against the debtor

and co-defendants), cert. denied, 479 U.S. 876, 107 S. Ct. 251, 93 L.Ed.2d 177 (1986); In re United

Health Care Org., 210 B.R. 228 (S.D.N.Y. 1997) (declining to grant an exemption to its previously

issued preliminary injunction against prosecution of claims against third parties where such

prosecution would foreclose a source of funding for the debtor).

       68.     Yiru should not be allowed to pursue non-debtors where there is an identity between

the non-debtors and debtors such that any adjudication of the non-debtors would implicate the

Debtors. Specifically, for Yiru to be successful in her claims against the non-debtors, it will be

necessary for Yiru to litigate matters regarding the Debtors’ business since the basis for the claim

is that the Debtors are operating illegally. Accordingly, any claim against the non-debtors would

have a direct impact on the Debtors and would require the Debtors to participate in the matters.

Therefore, the Court should deny Yiru’s request for an order finding that the automatic stay does

not apply to actions against the non-debtors and should enter an order staying all such actions

pending the outcome of these Cases.

       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that this

Court enter an order (a) denying the Motion and (b) granting such other and further relief as this

Court may deem just and proper.




                                                  21
 Case 20-42492             Doc 334   Filed 06/26/21 Entered 06/26/21 21:29:28       Desc Main
                                     Document      Page 22 of 22



Dated: June 26, 2021


                                                 Respectfully submitted,

                                                 /s/ Marcus A. Helt
                                                 Marcus A. Helt, Esq. (Texas Bar #24052187)
                                                 Jack G. Haake, Esq. (Admitted Pro Hac Vice)
                                                 MCDERMOTT WILL & EMERY LLP
                                                 2501 North Harwood Street, Suite 1900
                                                 Dallas, Texas 75201
                                                 Tel: 214.210.2821
                                                 Fax: 972.528.5765
                                                 mhelt@mwe.com
                                                 jhaake@mwe.com

                                                 PROPOSED COUNSEL FOR THE DEBTORS
                                                 AND DEBTORS-IN-POSSESSION




                                     CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed and served via the Court’s

CM/ECF filing and noticing system this 26th day of June 2021, to all parties registered to receive

electronic notices in this case.


                                                 /s/ Marcus A. Helt
                                                 Marcus A. Helt



DM_US 180462543-2.114823.0011




                                                22
